 PEPSI-COLA BOTTLING COMPANYi1R7Pepsi-Cola Bottling Company of Mason City, Iowaand Local 828, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 18-CA-6320August 14, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENEL.I.O AND TRUESDAIEOn May 27, 1980, Administrative Law JudgeJoel H. Harmatz issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision' in light of the exceptions andbrief and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Pepsi-Cola Bot-tling Company of Mason City, Iowa, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.'In sec II1CI. 1of the Administrative Ilaw Judge's D)ecision, the cita-tion to the court enforcement of the Board's Order in Penoiquiro (G;r-dens, Inc.. 236.1 NLRB 994 (1978). should be )3 F.2d 225 (9th Cir 1979).= We have modified the Administratliv Ie aw Judgc's notice to conformwith his recommended OrderAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any union251 NLRB No. 28To bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to bargain collectivelyregarding wages, hours, and other terms andconditions of employment by refusing to ex-ecute in writing the final agreement reachedon July 30, 1979, with Local 828, InternationalBrotherhood of Teamsters, Chauffeurs. Ware-housemen and Helpers of America, as the ex-clusive representative of our employees in thefollowing appropriate unit:All full-time and regular part-time routedriver salesmen, warehousemen and plant la-borers employed our Mason City, Iowa, fa-cility; excluding office clerical employees,professional employees; the foreman of thetruck loading/unloading area, guards and su-pervisors as defined in the Act.WE WILL NOT discourage activity on behalfof or membership in Local 828, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or anyother labor organization, by refusing to rein-state economic strikers or otherwise discrimi-nating against our employees because theyhave chosen to engage in such activity.WE WILL NOT question our employees con-cerning their own union activities or the activ-ities of their coworkers.WE WI.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteedby Section 7 of the Act.WE WILL offer Daniel Loney and StevenMurphy immediate and full reinstatement totheir former positions or, if those positions nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority orother rights and privileges, and WE WILL makewhole Steven Murphy, Daniel Loney, and Mi-chael Lichman for any loss of pay they mayhave suffered by reason of our discriminationagainst them, with interest.WE WILL execute in writing the final agree-ment reached on July 30, 1979, and give effectto the terms of that agreement retroactive tothat date.WE WiL L. reimburse our employees in theabove-described collective-bargaining unit forany monetary losses they may have sufferedPEPSI-COLA OTTLING COMPANY 187 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDby our past refusal to sign the agreement, withinterest.PEPSI-COI.A BOTTLING COMPANY OFMASON CITY, IOWADECISIONSTA I EM.NI O I HF CASEJotl. A. HARMATZ, Administrative Law Judge: Thisproceeding was heard in Mason City, Iowa, on January15, 1980, upon an original unfair labor practice chargefiled by the Union on July 5, 1979, and a complaintissued on August 31, 1979, which, as amended, allegedthat Respondent independently violated Section 8(a)(l)by various coercive statements to employees, violatedSection 8(a)(3) by refusing to reinstate economic strikersfollowing their unconditional offer to return to work,and violated Section 8(a)(5) by withdrawing its completecontract proposal after acceptance thereof by the Union.In its duly filed answer, Respondent denied that anyunfair labor practices were committed. After close of thehearing, briefs were filed on behalf of the General Coun-sel and Respondent.Based on the entire record in this proceeding, includ-ing direct personal observation of the witnesses and theirdemeanor while testifying, and after due consideration ofthe post-hearing briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is an Iowa corporation with a place ofbusiness located in Mason City, Iowa, from which it isengaged in the manufacture and wholesale distribution ofsoft drinks. In the course and conduct of said operation,Respondent during the calendar year ending December31, 1978, a representative period, purchased and receivedat such facility goods valued in excess of $50,000 shippeddirectly from points outside the State of owa.The complaint alleges, the answer admits, and I find,that Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE I.ABOR ORGANIZATION INVO.VEt)The complaint alleges, the answer admits, and I find,that Local 828, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, isnow, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of theAct.III. HIE AI.1EGED) UNFAIR L ABOR PRACTICESA. The IssuesThe two issues of major remedial concern in this pro-ceeding emerge from the period following the Union'scertification as exclusive statutory representative of Re-spondent's employees. Thus, it is first alleged that duringthe course of the ensuing collective-bargaining negotia-tions, Respondent made a complete contract proposal,which several weeks later was accepted by the Union,but then withdrawn by Respondent in violation of Sec-tion 8(a)(5) and (1). In this respect, counsel for the Gen-eral Counsel seeks a remedy requiring Respondent to ex-ecute a contract embodying said proposal and to applythe terms thereof retroactive to July 30, 1979, the date ofthe Union's assent thereto. The second area involving re-dress of a substantial nature relates to 8(a)(3) and (1) alle-gations avering that Respondent failed to implement stat-utory obligations with respect to economic strikers. Inthis connection, the General Counsel asserts that thestrikers were not replaced, and that the Act was violatedwhen they were not reinstated immediately followingtheir alleged unconditional offer to return to work. Fur-ther, and in the alternative, it is claimed that rights of thestrikers under the Laidlaw Corporation, 171 NLRB 1366(1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert. denied 397U.S. 920 (1970), were dishonored when they were notoffered jobs as replacements vacated positions.The third area of concern relates to a bevy of inde-pendent 8(a)(1) allegations added to the complaint byamendment made at the hearing. These allegations focusupon a time frame antedating the Union's certificationand relate to alleged interference with employee Section7 rights during the underlying organization campaign.Remedially the significance of these allegations is limitedto the specific breadth of any appropriate cease-and-desist order and to the verbiage contained in any noticethat might be warranted. From my perspective, there isno issue of subjective motivation in this proceeding towhich any implications of animus arising from these alle-gations would reasonably relate.B. BackgroundIt appears that Respondent produces, distributes, andsells "Pepsi-Cola" and related products in a designatedregion of the State of Iowa. In December 1978, an orga-nization campaign was initiated by the Union with re-spect to Respondent's route salesmen, warehousemen,and plant laborers. An election petition was filed on Jan-uary 5, 1979.1 On March 15, an election was conducted,with the Union receiving designation on the basis of amajority of the votes cast. On April 26, the Union wascertified. Bargaining commenced in the spring of 1979.After several negotiating sessions, a strike commencedon June 29, 1979.2 Among the participants therein werealleged discriminatees Donald Sage and Steven Murphyboth of whom were route salesmen. The remaining strik-ers named as discriminatees were production laborersMichael Lichman and Daniel Loney.In the course of the strike, and during negotiations,Respondent on July 12 made a package contract propos-al to the Union. After being afforded the opportunity toconsider that proposal, the Union, on July 16, informedthe Company that its membership had rejected that offer.Subsequent bargaining sessions were held on July 18 and' Unless olhcr i' idica d, all. l dates refer lo 1979I trc is lcilhcl ;Illcglgatill 1or cofntelln ihat the strike was prmrnipled ior prolonged for lalSolls other ih;all elfircenlClt o if IColl)Tmi de- PEPSI-COLA BOTTLING COMPANY19 in which various union proposals were considered.On July 30, the pickets were withdrawn, and the Unioninformed the Company that its membership had ratifiedand approved the Company's July 12 proposal, and thatthe members would return to work at their regular start-ing times the next day, July 31. The Company assertedthat its contract proposal had been nullified.Apparently, as of July 30, the four named discrimina-tees, were the only remaining supporters of the strike.Sage, Murphy, and loney never again worked for thecompany. Lichman was reinstated on August 13.C. Concluding Findings1. Respondent's refusal to execute a contractThe facts bearing upon this issue are neither complexnor contradicted. It appears that the bargaining whichfollowed the Union's certification produced tentativeagreement on a number of issues prior to July 12. Thereis no dispute that on that date Respondent made a com-plete contract proposal which included economic provi-sions.3According to Don Smith, Respondent's spokes-man during the negotiations, he presented the July 12proposal, by telling the Union "this is a company openpackage offer to settle a contract and a strike." At thisjuncture, the Union, following a counterproposal withrespect to "rest periods" caucused and then requested anopportunity to review the proposal over the next fewdays. On July 16, Ken Rasmus, a representative of theUnion and its chief spokesman during the negotiations,telephoned Smith, advising that "the membership had re-jected the offer ...the members were not interested inthe Company's offer ...the language was not there, themoney was not there, and ...we had lot's to talkabout."Additional bargaining sessions were held on July 18and 19. The Union did not in the course of those sessionssignify its assent to the Company's proposal nor does theevidence disclose that it communicated any inclination toreconsider its announced rejection of the package. In-stead, various additional proposals were made by theUnion, with Rasmus expressing that the initial proposalforwarded to Respondent by the Union on April 4, con-stituted the Union's counterproposal to the July 12 pack-age offer made by the Company.The next contact between the parties occurred on July30, by telephone. At that time, Rasmus advised Smiththat the employees had voted to accept the Company'sJuly 12 offer. Smith, on behalf of Respondent apparentlyreferring to the Union's posture at the July 18 and 19sessions, replied, "your counterproposal knocked that offthe table; there isn't any offer. Rasmus reiterated that theJuly 12 offer had been ratified and accepted. Smithstated that the Company's offer was no longer extant.Thereafter, the Company's position in that respect wasmemorialized by a mailgram sent to the Union on July30, which insofar as material, stated as follows:Your notice this afternoon by phone is not accept-able in that the offer was made in efforts to settle aMoney matters had not been discussed in previous negotiationsstrike and minimize the consequences of the strikeand when rejected by the Union's subsequent coun-terproposal it no longer remained on the table as anoffer of settlement for the Union to accept orreject.4Insofar as this record discloses, the parties again meton August 8, with the assistance of a Federal mediator.That session was apparently confined to a recapitulationof the previously announced positions, with the Unionexpressing its acceptance of the July 12 proposal, and theEmployer indicating that there was no such offer availa-ble for acceptance.In the circumstances, I find merit in the allegation thatRespondent violated Section 8(a)(5) and (1) of the Actby refusing to execute a written agreement upon theUnion's acceptance of the July 12 offer. There can be noquarrel with Respondent's view that under strict princi-ples of contract law, an offer, once rejected, no longerexists. However, as the General Counsel correctly ob-serves, "the Board is [not] strictly bound by the technicalrules of contract law." ,V.L.R.B. v. Donkin' Inn, Inc.,532 F.2d 138, 141-142 (9th Cir. 1976). Consistent there-with, in a ruling which I find not materially distinct fromthe issue framed here, the Board held that an employerviolated Section 8(a)(5) of the Act by its refusal to entera written agreement based on its previously made com-plete contract proposal, accepted by the Union, but onlyafter the latter had rejected that offer on two prior occa-sions. See Penasquitos Gardens, Inc., 236 NLRB 994, 995(1978), enfd. 604 F.2d 225 (9th Cir. 1979).5As I under-stand the precedent of the Board, a complete packageproposal made on behalf of either party through negotia-tions remains viable, and upon acceptance in toto must beexecuted as part of the statutory duty to bargain in goodfaith, unless expressly withdrawn prior to such accept-ance, or defeased by an event upon which the offer wasexpressly made contingent at a time prior to acceptance.Respondent in the instant case took no such steps andwhen the Union abandoned all collateral demands, andelected to accept this complete package, a binding agree-ment was consumate. Respondent violated Section8(a)(5) and (1) by refusing to execute a signed contractbased upon its July 12 offer.2. The alleged discriminationa. The offers to return to workRespondent defends against the 8(a)(3) allegations withrespect to the strikers, first, on grounds that no uncondi-tional offer to return to work was made on behalf ofsuch employees. In this connection, it appears that in theJuly 30 telephone conversation Rasmus, in addition to in-forming Smith that the membership had ratified the July12 Company offer, indicated, that "the members will be' See G C. Exh 6Although the Board in that case referred to the fact that one of theCompany's attorneys had used language implying that the offer sas stillopen, as I construe the Board's reasoning and ultimate decision, that factdid not dilute the basic reasoning therein hich I deem controllingherein189 9(DECISIONS OF NATIONAL LABOR RELATIONS BOARDback at work at their normal starting time tomorrow."6That same day, after consulting with the Company's at-torney, Smith dispatched a telegram to Rasmus, whichinsofar as material stated as follows:"Please clarify immediately whether your member-ship is returning to work conditioned upon the ac-ceptance of the Company's rejected offer or wheth-er the strike is terminated and you are making anunconditional offer to return to work on behalf ofyour members."7After learning of the above, Rasmus responded bytelegram on the same date, as follows:The members employed by Pepsi-Cola BottlingCompany of Mason City, Iowa, are reporting towork on their normal start time on July 31, 1979.They have accepted the Company's offer of July12, 1979.In my opinion, the Union's communications with Re-spondent were sufficient to impose the duty upon thelatter to afford reinstatement to the strikers. It is well set-tled that a labor organization is "authorized to make theback to work offer and seek reinstatement on behalf ofits striking members." See American Cyanamid Co. v.V.L.R.B., 592 F.2d 356, 362 (7th Cir. 1979).The fact thatthe Union in informing Respondent that its memberswould return to work adverted repeatedly to its insis-tence that the July 12 offer had been accepted did notcreate a condition upon termination of the strike nor de-tract from the unqualified interest of participants in im-mediate return to their jobs. Express language of condi-tion was not used. The Union was under no duty to dis-avow existence thereof, and its failure to do so is viewedmerely as tactical manuever. In sum, the expression bythe Union that it would insist upon a contract based onthe Employer's July 12 offer while indicating that thestrikers would return, though expressed simultaneously,were by no means interdependent.Cessation of the strike did not suspend the continuingduty to bargain and the Union's iteration of economicdemands, being a part of that process, did not detractfrom the unconditional nature of the offer made onbehalf of the strikers.Moreover, succeeding events should have dispelledany notion that the offer was conditional. It is undisput-ed that on July 31, consistent with the expression madeon their behalf, strikers Sage and Lichman reported forwork at the normal starting time. While Murphy andLoney made no similar appearance, both on July 31, tele-phoned Respondent's premises, speaking to RochelleNorcross, a clerical employee who was the daughter ofRespondent's president, Tom Raemaker.8In addition toi Smith's credited testimony as to the content of this conversation indi-cates that when he asked Rasmus how many employees had participatedin the ratification vote, Rasmus refused to answer, stating "that is theUniol's business."See G.C Exh. 6I did not regard Murphy as a particularly reliable witness. I did notbeliee his testimony, which was uncorroborated, that at 7 a.m on July31, Sage and Lichman appeared at his house, informing him that neithervas successful in their attempts to obtain reinstatement Though Lichmanthese individual efforts, it is noted that as of July 30, thepickets were removed and there was no evidence of fur-ther strike action thereafter.Based upon the foregoing, I find that an unconditionaloffer to abandon the strike and return to work was madeon both an individual and collective basis on July 30 and31 and that Respondent was obligated to offer reinstate-ment to the four strikers at least to the extent that theirjobs as of that date were neither occupied by nor com-mitted to permanent replacements.b. The individual cases(I) The production laborersAs heretofore indicated, prior to the strike Loney andLichman were production laborers. Following the strike,Lichman was not offered immediate reinstatement butpursuant to a subsequent offer, returned to work onAugust 13. The delay in reinstating Lichman was left un-explained by the record. Loney was never offered reem-ployment.An unconditional offer to return to work having beenmade on their behalf, both were entitled to their formerpositions, "absent some legitimate and substantial busi-ness justification ...the burden of proving such justifi-cation is on the employer who denies or delays reinstate-ment." Rogers Manufacturing Company v. N.L.R.B., 486F.2d 644, 648 (6th Cir. 1973). On this record, Respond-ent failed to adduce any clear evidence that as of July 30or 31, Loney or Lichman had been permanently replacednor was any other legitimate or substantial business justi-fication offered for the failure to offer Loney employ-ment, or for the delay in reinstating Lichman. Accord-ingly, I find that by failing to immediately reinstateLoney and Lichman, to their former positions, Respond-ent violated Section 8(a)(3) and (1) of the Act.(2) The route salesmenPrior to the strike, Sage and Murphy occupied theclassification of route salesman. Within that time frame,Respondent employed 12 route drivers. At the termina-and Sage testified, neither corroborated Murphy in this respect. Howev-er, I did believe that Murphy telephoned the plant at approximately Ip.m. on July 31, advising Norcross that he would report for work thefirst thing the next morning. Insofar as credited, I find that Norcrosssimply told him that his job had been filled and that, if he wished, hecould put in an application and would be called in the event of an open-ing. Although Murphy testified that Norcross indicated that he would becalled in for an "interview" upon such an opening, his subsequent testi-mony enshrouded this assertion with a degree of vagueness reducing it tothe unreliable.Loney testified that at approximately noon time (on July 31, he tele-phoned the plant, also speaking to Michelle Norcross. Loney testifiedcredibly that he asked Norcross if there were openings in production andwas informed by the latter that all jobs had been filled and that he couldcome in and fill out an application if he wished.In crediting Loney and Murphy to the extent indicated, it is noted thatNorcross testified that she could not recall receiving the telephone calls.adding that had she done so, she would have referred them to highermanagement officials. To the extent credited, the testimony of Loney andMurphy is preferred. I would also note that Norcross was one of twoclericals employed in the office, and. as such, I find that she was anagent, at least for the limited purpose of receiving information by thetelephone from employees, including the strikers PEPSI-COLA BOTTLING COMPANY191tion of the strike, Respondent employed 11 in that classi-fication. However, with respect to the twelfth position,Respondent contends that any claim on the part ofMurphy or Sage to reinstatement to that route was fore-closed since it was committed to new hire Bob Eilersprior to the termination of the strike.In this connection, Robert Eilers, who had knownTom Raemaker for years on a social basis, testified thaton or about July 25, he called Raemaker concerning em-ployment with Respondent. Raemaker referred Eilers toAllen Johnson, Respondent's sales manager. Accordingto Eilers, he spoke to Johnson, who offered Eilers thejob of route salesman, subject to verification by Eilers.9Eilers went home, discussed the matter with his wife,and avers that the next day he informed Respondent thathe would take the position. During this period, Eilerswas employed by a "Budweiser" distributor. Previously,he had been engaged in a dispute pertaining to hisincome with officials at that firm, resulting in Eilers'having afforded notice of his intent to quit that job priorto his seeking work with Respondent.Eilers, however, did not commence work for Re-spondent until August 6. His application filed with Re-spondent was dated August 2. The sole explanation forthe date on his employment application is found in testi-mony by Eilers that on July 26 when he appeared at theplant to speak with Johnson, he took home an applica-tion, which his wife completed the following Monday,August 2.I find that a route salesman position was available atthe time of the unconditional offers to return to work onbehalf of Murphy and Sage. Eilers was not believed.'°However, I find that Donald Sage by his action onAugust 1, resigned from Respondent's employment vol-untarily, and thereby forfeited any further reinstatementrights. Sage, on that date, went to the plant, and signed adocument which simply stated, "I resign from PepsiCola." I Nonetheless, Sage claims that he was improper-ly induced to take this course through a representationby Michelle Norcross that he had to resign before hecould be paid his accrued vacation entitlement. Norcrossdenied this, testifying instead that Sage on that date cameto the office requesting paper so that he could write outhis resignation. The question of vacation pay then cameup and Sage was told that, when computed, a checkwould be sent in the mail. Sage did not impress me as areliable witness.'2 He admitted that as of August 1, he9 Johnson was not called to corroborate Eilers.10 While I was unimpressed with the demeanor of Eilers, his uncorro-borated story was hardly enhanced by other testimony as to the historyof the route for which he was supposedly hired. Thus, until shortlybefore the strike Respondent operated only II routes. In June a twelfthroute was carved from existing routes. However, according to the testi-mony of Route Manager Hammervold, no one drove the new routeduring the strike: "It was n existence prior to the strike and the strikeforced us to collapse it back into the other routes to be picked up." Thus,although Eilers claims that he was hired for this very route during thecourse of the strike, there was no corroborative testimony explainingwhat prompted or even whether Respondent elected to resurrect thetwelfth route prior to the cessation of the strike, when Eilers claimed tohave been hired for that position.' See G.C. Exh. 9.12 I discredit Sage's testimony that on July 31 when he appeared on ajob, Raemaker told him that he was "done." No such reference appearsin Sage's prehearing statement, and in any event I regard Sage as un-had been offered a job with another firm, although heobserved that the new job was not accepted until the fol-lowing weekend.'3Sage also admitted, on cross-exami-nation by Respondent's counsel, that he was aware thattwo strikers had resigned from Respondent's employ inthe course of the strike and that both had received vaca-tion pay. Contrary to Sage, I find that he went to theplant on August 31 with the intention of resigning andcashing in on his accrued vacation and that he did so onthe basis of personal choice uninfluenced by representa-tions on the part of any of Respondent's agents.With respect to Murphy, it is noted that another routesalesman, assigned to route 103, Martin Enabit, who washired during the strike, terminated his employment onAugust 9, 1979. Murphy acknowledged that on August8, 9, or 10, he received a phone call from a person identi-fying himself as "Tom." '4 In the course thereof, Murphywas offered route 103, which had been operated previ-ously by Sage and his strike replacement Martin Enabit.Murphy indicated that he was "thinking about anotherjob in Waterloo ...." Raemaker indicated that he hadheard of Murphy's interest in the job in Waterloo, be-cause a call had been received seeking a reference onMurphy. Murphy advised that he had not made up hismind on the Waterloo job as yet. Raemaker indicatedthat he had to know immediately as to whether Murphywanted route 103. Murphy replied that he could notmake up his mind that fast and that he had to discuss itwith his wife. The conversation ended with a reiterationof this exchange and there was no further communica-tion concerning the route. Although Murphy subsequent-ly elected to reject the job at Waterloo, he at no timecontacted Respondent to inform of this fact or to informof his availability for work.As heretofore found, Respondent at the conclusion ofthe strike had a vacancy in the route salesman classifica-tion, which after the offer to return to work on behalf ofthe strikers, was filled by Eilers. At the time of thoseoffers, it has been found that Respondent neither hired,nor committed itself to hire a replacement to fill that po-sition. I find in these circumstances, that Respondent wasunder statutory obligation to offer that position toMurphy and that its failure to do so violated Section8(a)(3) and (1) of the Act. However, a further issue iscreated as to the scope of the remedy by Murphy's testi-mony which establishes to my satisfaction that he wasoffered a different route upon subsequent separation ofstrike replacement Martin Enabit. Murphy did not acceptthat offer. Nonetheless, the General Counsel contendsthat rejection of this offer did not terminate Respond-ent's obligation with respect to Murphy. It is argued thatstrikers, like discriminatees, must be afforded a reason-able period of time to respond to offers of reinstatement.In considering this claim, it is noted that the offer intrustworthy and prone to compensate for his lack of clear recollection.by assertion of unfounded facts favorable to his cause13 Counsel for the General Counsel through a series of prejudiciallyleading questions sought to diminish the import of this testimony The in-terpretation thereof set forth in the text is regarded as a more accuratereflection of the circumstances confronting Sage on August 1.]4 I find, considering the probabilities that Tom Raemaker made thistelephone call 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion was unaccompanied by demands that Murphybe willing to report for work within any specific timeFrame." Instead, Murphy was simply asked to affordimmediate indication as to his desire for the job. ThoughMurphy technically was a discriminatee, his position wasnot that of a discharged employee out of work for a con-siderable period of time. The offer of reinstatement oc-curred only 8-10 days after an offer to return to workwas made on his behalf. The assumption that that offerwas genuine, and that Murphy was available and wouldcontinue to be available within a reasonable period oftime was a rightful assumption on the part of Respond-ent. Raemaker's inquiry was simple and direct and im-posed no obligation upon Murphy other than to statewhether or not he wanted a job not shown to be dissimi-lar to that which he held prior to the strike.Nonetheless, a close question is presented. As statedby the 9th Circuit Court of Appeals in N.L.R.B. v.Murray Products Inc., 584 F.2d 934, 940:An important element to be considered in deter-mining the validity of an offer of reinstatement iswhether it affords the offeree a reasonable period oftime to consider it. Essentially, however, the valid-ity of the offer depends on the situation in whichthe offeree finds himself as a result of the discrimi-nation against him.In exploring Murphy's position, it is noted that at its endthe strike was supported by only four employees. Not-withstanding the fact that the strike had ended and offersto return to work had been made in their behalf, as ofAugust 10, not one had been afforded reinstatement. Re-spondent's representations to them as to their alleged re-placement was, insofar as this record discloses, substan-tially baseless. Although Murphy, when he received theoffer, may not have been aware of all the elementswhich would support a finding of discrimination againstthe other strikers, the fact that none had returned towork would produce apprehension to an extent whichwould justify "a reasonable time for serious evaluation ofthe offers of reinstatement ...." Murray Products, Inc.,228 NLRB 268, 269 (1977). Against this background, andconsidering the fact that Murphy made a specific requestfor additional time in which to consider the offer, I findthat said offer was insufficient to toll either Murphy'sbackpay entitlement or Respondent's continuing obliga-tion to reinstate him.(3) Interference, restraint, and coercion(a) Preelection allegationsAt the hearing, counsel for the General Counselsought to amend the complaint to add a number of inde-pendent 8(a)(l) violations. Most of the new allegationswere placed prior to the March 15 Board election, andnot specifically delimited in any of the charges filed inI' Cf. Rybolt Heater Company, 173 NLRB 551, 552 (1968), whereunfair labor practice strikers were notified by the employer after a 6-month strike, by letters dated Thursday, March 2, that if they did notmake individual applications for work by Monday, March 6, it wouldassume that they were not interested in employment.this proceeding. As could be anticipated, these allega-tions were solely predicated upon parole testimony. Andthough based on dated conversations, no sworn prehear-ing affidavits were taken to substantiate these claims.Over strong protest, registered on behalf of Rspondent,the request to amend was granted. Much of the testimo-ny offered in support of these allegations was garbled,confused, and emanated from sources having a limitedcapacity for recollection.In support of one such allegation, Loney testified thatprior to the election in a conversation prompted by em-ployee inquiry as to salaries, Raemaker stated that theplant was expanding and that within a year's time if pro-duction increases, employees could be making $5.00 anhour. Raemaker, however, allegedly cautioned that thiswould not occur if the Union came in because "the oneto one basis was lost." In this connection, it is noted thatthe cutoff date for unfair labor practice findings in thisproceeding was January 5. When questioned as to whenthis occurred, in relation to the election, Loney's re-sponse was "approximately 3 weeks before." The elec-tion was conducted on March 15.A further 8(a)(l) allegation is based upon Loney's tes-timony as to further statements by Eldon Geary, Re-spondent's plant manager. Geary allegedly told him thatRespondent could not give employees a raise legally.However, in a subsequent conversation Geary stated thatif employees voted the Union in they would betray Re-spondent, but that they would get the raise anyway. Al-though Loney placed this second conversation as about aweek before the election, he claims to have received thepay increase some 2 weeks earlier.In addition to the foregoing, Sage testified that SalesManager Johnson made a statement during the preelec-tion period to the effect that if Sage refrained from unionmembership he might be considered for a position whichwould entail purchasing on behalf of Respondent. Interms of when this occurred, Sage simply testified that"It took place on a Saturday in February" and went onto admit that he could not recall which one. Sage alsotestified that on several occasions prior to the election,he was told by Raemaker that a new truck would be as-signed to him if he refrained from union membership.Dismissal of the aforesaid allegations shall be recom-mended. Section 10(b) of the Act precludes issuance of a"complaint ... based upon any unfair labor practice oc-curing more than six months prior to the filing of thecharge with the Board .. ." The 10(b) cutoff date, atits earliest, with respect to these allegations would beJanuary 5, 1979. Aside from reservations as to the gener-al credulity of Sage and Loney, their testimony, basedsolely upon independent recollection, as to when theseincidents occurred was viewed with considerable suspi-cion. Neither impressed me as blessed with an acute ca-pacity for recollection. If any of the statements whichthey attribute to Respondent's officials were, in fact,made, I am not convinced as to what part, if any, of thisconduct fell within the 10(b) period. The allegations,therefore, fall on the basis of credibility.In addition, upon further consideration, it is my pres-ent view that assent to the amendment of the complaint PEPSI-COLA BOTTLING COMPANY193in the foregoing respects was granted improvidently as incontravention of Section 10(b), as indicated. The initialunfair labor practice charge in this proceeding was filedon July 5. It specified alleged unilateral action on thepart of Respondent growing out of the creation of a newsales route. No reference therein was addressed to Re-spondent's conduct during the period preceding the elec-tion. This was true of the subsequent amendments tothose charges, all of which referred either to the forego-ing modification of the routes, the refusal to bargain ingood faith as evidenced by Respondent's withdrawal ofthe contract proposal, and the discrimination in the recallof strikers. Thus all of the specific conduct set forth inthe charges related to postcertification issues, occurringwithin a distinct time frame and at a time when the rela-tionship between the Union and Respondent had beenadjusted by the supervening election and certification. Achallenge to the Employer's conduct prior thereto in thecourse of the basic organization campaign was remotefrom the charges in terms of time, remedy, and the sub-stantive issues presented. "It is settled that the Boardcomplaint may enlarge upon the charge filed by the ag-grieved ...to include allegations of other unfair laborpractices which occurred within 6 months prior to thefiling of the charge subject only to the restriction thatthe additional allegations be 'closely related' to theevents complained of in the charge, and be 'of the sameclass' as the practice described in the ...charge." SeeN.L.R.B. v. International Union of Operating Engineers,Local 925, AFL-CIO, 460 F.2d 589, 596 (5th Cir. 1972).This qualification was not met here. The 8(a)(1) allega-tions based upon alleged preelection misconduct oc-curred more than 6 months prior to the filing of anyunfair labor practice charge related thereto, and hencethose allegations with respect to preelection conduct onthe part of Respondent were time barred by virtue ofSection 10(b) of the Act. '(b) Post-election conductLoney testified that at the outset of the strike, he had aconversation with Eldon Geary, in which the latterstated that employees were "fools" to strike because theywould lose more morey than they could ever realizeafter the strike, and that when negotiations opened "itwould start at a minimum wage ..." rather than whatemployees earned when they struck. According toLoney, Geary also stated that if the men supported theCompany's position, "we would be making a lot moremoney and wouldn't be worrying about our job secu-rity." Loney admitted that his recollection as to whatElders said on that occasion was "vague." The state-ments he attributes to Elders bear kinship to the type ofcampaign dialogue which may or may not be protectedby Section 8(c) of the Act depending on the precise lan-"R See. eg. Lowen Company. Inc., 203 NLRB 449. 449-450. where acharge alleging a discriminatlory discharge was held not sufficiently relat-ed to allegations of 8(a(2) domination so as to extend the 10(h) periodwith respect to the latter allegations. Also w'e Hunter Saw Dl)ton ofAsko. Inc 202 NIRB 33(0, f (19731). here an original charge allegingdiscriminatory failure to recall was held insufficienlt to support an amend-ed charge filed more than 6 months after the same employec was laid offbut which for the first time co,,tested the lawfiulnress of said lal offguage used by the employer representative. Here again,Loney was testifying on the basis of independent recol-lection and considering his confessed limitations in thatregard, I find the misconduct imputed to Geary waslacking in credible foundation.As for a further 8(a)(1) allegation, I do find basedupon the testimony of Loney, as corroborated byMurphy, that following the strike on July 31, when theyindividually contacted Norcross they were told that theirjobs had been filled, but that if they wished future em-ployment, they could come in and complete an employ-ment application.17In my opinion the credited versionof the statements attributed to Norcross did not violateSection 8(a)(1) of the Act. The language involved didnot condition reemployment upo the filing of new em-ployment applications, nor did it convey that the strikerswould be treated as new employees. I am aware of noprecedent to the effect that a request for applications issynonymous with a declaration that strikers possess thestatus of a new employee applicant and hence constitutesa per se violation of the Act. The violation inures only insituations where an employer expressly insists upon thefiling of an application as a required condition upon thestrikers' right to future employment, or where made in amanner plainly implying that the rights of the strikers toreemployment are limited to those applicable to newhires. Neither conclusion is warranted based on thecredible testimony of Murphy and Loney. Accordingly,this allegation shall also be dismissed.The final independent 8(a)(1) allegation related to aninstance of interrogation occurring during the strike.Thus, Route Supervisor Michael Hammervold admittedthat on or about June 6, after employee Chuck Thome,reported the fact that he had attended the union meetingat which the strike vote was taken, Hammervold askedwhether a new hire, Greg Hinderman, attended themeeting. Thome responded in the affirmative. This alle-gation has been substantiated. The inquiry by Hammer-void was unsupported by any legitimate purpose, andtended to impede an employee in the exercise of Section7 rights. I find that Respondent violated Section 8(a)(1)in this respect.CONCL USIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act bycoercively interrogating an employee concerning unionactivity of a fellow employee.4. Respondent violated Section 8(a)(3) and (1) of theAct by its failure to reinstate immediately unreplacedeconomic strikers Steven Murphy, Daniel Loney, and'7 Based on a composile of the credible IestimroT! of Murphy andLoney:. See also the estlmony of strike replacement [7nabit. %W ho relatedthat in his efforl to seticure asurantces that he ssould haske a perlilanentposition,l, he Inquired a to the tatus of the strikers,. ald was Iold hb AllanJohns,on that if the! were to come hack. the s oiuld hale to fill out allapplication Iluit like an.hod, else 194DECISIONS OF NATIONAL LABOR RELATIONS HOARDMichael Lichman upon their unconditional offers toreturn to work.5. The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time route driversalesmen, warehousemen and plant laborers em-ployed by the Employer at its Mason City, Iowa,facility; excluding office clerical employees, profes-sional employees; the foreman of the truck loading/unloading area, guards and supervisors as defined inthe Act.6. At all times since April 26, 1979, the Union, byvirtue of Section 9(a) of the Act, has been, and is, theexclusive representative of the employees in the unit de-scribed above in paragraph 5, for the purpose of collec-tive bargaining with respect to rates of pay, wages, hoursof employment and other terms and conditions of em-ployment.7. Respondent violated Section 8(a)(5) and (1) of theAct by refusing to execute in writing on July 30, 1979, afinal agreement reached by the parties.8. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended that it beordered to cease and desist therefrom and to take certainaffirmative action found necessary to effectuate the pur-poses and policies of the Act.It having been found that Respondent discriminated byrefusing immediately to reinstate strikers Murphy,Loney, and Lichman upon their unconditional offer toreturn to work, and as a valid offer of reinstatement wasnever accorded Murphy and Loney, it shall be recom-mended that Respondent be ordered to offer the latterimmediate reinstatement to their former position or, ifnot available, to a substantially equivalent position with-out loss of seniority or other privileges and benefits. Itshall be further recommended that Respondent makethem whole for any losses sustained by reason of the dis-crimination against them, from July 31, 1979 to the dateof a bona fide offer of reinstatement and that Respondentmake whole Lichman from June 31, 1979 to the date hereturned to work pursuant to a valid offer of reinstate-ment in August 1979.Having found that Respondent violated Section 8(a)(5)and (1) of the Act by failing and refusing to execute awritten agreement reached, it shall be recommended thatRespondent cease and desist therefrom and sign saidagreement forthwith. H. J. Heinz Company v. N.L.R.B.,311 U.S. 514 (1941). It shall be recommended furtherthat Respondent give effect to the terms of said agree-ment retroactive to July 30, 1979, and that employeesshall be made whole for losses they may have sufferedby reason of the failure to sign said agreement.Backpay shall be reduced by interim earnings andcomputed on a quarterly basis as prescribed in F W.Woolworth Company, 90 NLRB 289, and all monetary re-dress, including backpay, shall carry interest as author-ized by Florida Steel Corporation, 230 NLRB 651(1977).18Upon the foregoing findings of fact and conclusion oflaw and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER 9The Respondent, Pepsi-Cola Bottling Company ofMason City, Iowa, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to reinstate or otherwise discriminatingagainst any employee because he elected to participate ina strike or because of his membership and/or activity onbehalf of a labor organization.(b) Coercively interrogating employees concerningunion activity.(c) Refusing to bargain in good faith by declining toexecute a written agreement embodying the terms of thecontract fully agreed to on July 30, 1979.(d) In any like or related manner, interfering with, re-straining, or cocercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer to Steven Murphy and Daniel Loney, imme-diate reinstatement to their former positions, dischargingif necessary any employees hired since the date of thediscrimination against them or, if such positions nolonger exist, to a substantially equivalent position, with-out prejudice to their seniority or other rights and privi-leges, and make them or together with Michael Lich-man, whole in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Reduce to writing and sign the collective-bargain-ing agreement referred to in paragraph (c) above.(c) Give effect to the terms of the contract describedin paragraph (c), above, retroactive to July 30, 1979,and make employees whole for any losses they may havesuffered in consequence of the failure to execute and signsaid contract with interest as set forth in the sectionherein entitled "The Remedy"(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary or appropriate to analyze the amountsdue under the terms of this Order.(e) Post at its plant in Mason City, Iowa, copies of thenotice attached notice marked "Appendix."20Copies of'" See. generullv I/it Plumbing & Itcting (,., 138 NLRB 716 (1962)In the event no exc ptilon are filed a provided by Sec t10246 ofilhe Rules and Regulatolls of the National Labor Relations Board. Ihefinding, conclusionts, and recolmmlended ()rder heretin hall, as prov idedin Sec 11)2.48 of the Rules and Rg latiln,, bc adopied by the Hoard Lindhecome its findings. conlcluosi nd s r a and all objetlions Iheretoshall hbe deemed waived for all purposes.i In the eventl that Ihis O)rdetr is erflirctd h a Judgmlelit of theUllited Slates Co urt of Appcdls, he , I ords in I he it lce reading Posted( otnlil ued PEPSI-COLA BOTTLING COMPANY 195said notice, on forms provided by the Regional Director tomarily posted. Reasonable steps shall be taken by Re-for Region 18, after being duly signed by an authorized spondent to ensure that said notices are not altered, de-representative of Respondent, shall be posted immediate- faced, or covered by any other material.ly upon receipt thereof, and be maintained by it for 60 (f) Notify the Regional Director for Region 18, inconsecutive days thereafter, in conspicuous places, in- writing, within 20 days from the date of this Order, whatcluding all places where notices to employees are cus- steps have been taken to comply herewith.IT IS FURTHER ORI)EREID that the complaint be dis-h) Order of the National .;lhbor Relations Hoard- shall read "P'oted P'ur- missed insofar as it alleges unfair labor practices not spe-suant to a Judgmenlt of he lnited States Court of Appeals Enforcilg an cifically found herein.Order of the Natlional L[abor Relations H;oard "